Case: 1:18-cv-05369 Document #: 193 Filed: 10/05/20 Page 1 of 1 PageID #:4337

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Ubiquiti Networks, Inc.
                                       Plaintiff,
v.                                                        Case No.: 1:18−cv−05369
                                                          Honorable Gary Feinerman
Cambium Networks, Inc., et al.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 5, 2020:


        MINUTE entry before the Honorable Jeffrey Cummings: Second video settlement
conference held on 10/2/20. The parties are ordered to submit their updated term sheet
with their remaining issue(s) in dispute highlighted to the Court's settlement
correspondence e−mail address (Settlement_Correspondence_Cummings@ilnd.usco
urts.gov) on or before 10/7/20. The Court will schedule phone conferences with the parties
to assist them with resolving any remaining disputes. Mailed notice (cc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
